Citation Nr: 1547932	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 991	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for sleep apnea.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel










INTRODUCTION

The Veteran served on active duty from August 2007 to August 2012. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

In February 2015, the Veteran notified VA in writing that he wished to withdraw his appeal for a higher initial rating for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2015 letter, the Veteran withdrew his appeal of the issue of entitlement to a higher initial rating for sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


